Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brett C. Kimberlin appeals the district court’s order dismissing his complaint for lack of standing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kimberlin v. McConnell, No. 8:16-cv-01211-GJH (D. Md. June 3, 2016). We deny the motion to appoint counsel and the motion to intervene. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED